Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (US20090317691).
2.	Regarding claims 1-12, Yamada teaches an ejector (see Figs. below, Figs 4A, 4B) having a variable nozzle structure installed in a fuel cell recirculation line to supply new hydrogen and supply recirculation gas, the ejector comprising: 5 a first housing having a first hole through which hydrogen is supplied and an orifice through which the hydrogen is discharged; a second housing disposed in the first housing, the second housing having a second hole into which the hydrogen passing through the first hole flows; and a poppet penetrating a third hole defined at one side of the second housing 10 and configured to adjust an area of a space opened by the orifice discharging the hydrogen, wherein the hydrogen flowing into the second housing is discharged through a space between another side opposite to one side of the second housing and the poppet to move to the orifice (see Figs. below).



    PNG
    media_image1.png
    801
    1069
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLATUNJI A GODO/Primary Examiner, Art Unit 1722